Notice of Pre-AIA  or AIA  Status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 31, 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ast et al (Pat. No. 5,412,414).
Regarding claims 1, 31, Ast et al disclose a method of calibrating a phased-array and a self-calibrating phased-array comprising a controller and N transceivers each comprising a receiver and a transmitter, N being an integer greater than 1, the phased array being configured:
transmit (fig. 4, T/R MODULE) a first radio signal from a first element of the array during a first time period;
receive (fig. 4, T/R MODULE) the first radio signal from a second element of the array during the first time period;
recover (fig. 4, 27) a first value associated with the radio signal received by the second element;
transmit (fig. 4, T/R MODULE) a second radio signal from the second element of the array during a second time period;
receive (fig. 4, T/R MODULE)  the second radio signal from the first element of the array during the second time period;
recover (fig. 4, 27) a second value associated with the radio signal received by the first element; and

Regarding claims 5-7, 35-37, Ast et al disclose wherein the phased-array is further configured to determine a phase delay across a transmit path of each of the first and second elements (col 9, line 64-col 10, line 12; col 11, lines 37-45; col 12, lines 12-26), wherein the phased-array is further configured to determine a phase delay across a receive path of each of the first and second elements (col 9, line 64-col 10, line 12; col 12, lines 12-26), wherein said first and second radio signals are modulated (col 6, lines 56-67).
Claims 1, 3, 8, 31, 33, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimori et al (US 2001/0005685).
Regarding claims 1, 31, Nishimori et al disclose a method of calibrating a phased-array and a self-calibrating phased-array comprising a controller and N transceivers each comprising a receiver and a transmitter, N being an integer greater than 1, the phased array being configured:
transmit (fig. 34, TRANSMITTER) a first radio signal from a first element of the array during a first time period;
receive (fig. 34, RECEIVER) the first radio signal from a second element of the array during the first time period;
recover (fig. 34, CIRCULATOR) a first value associated with the radio signal received by the second

transmit (fig. 34, TRANSMITTER) a second radio signal from the second element of the array during a second time period;
receive (fig. 34, RECEIVER) the second radio signal from the first element of the array during the second time period;
recover (fig. 34, CIRCULATOR) a second value associated with the radio signal received by the first element; and
determine (fig. 34, RADIATION PATTERN CONTROL COMPUTING CIRCUIT) a first phase of a reference signal received by the second element from the recovered first and second values, said first phase being relative to a second phase of the reference signal received by the first element.
Regarding claims 3, 8, 33, 38, Nishimori et al disclose wherein said first value represents a timing data ([0638], [0639]), wherein the phased-array is further configured to determine a distance between the first and two elements (fig. 15A & 16).
Claims 1-3, 31-33 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Monroe (US 2014/0242914).
Regarding claims 1, 31, Monroe discloses a method of calibrating a phased-array and a self-calibrating phased-array comprising a controller and N transceivers each comprising a receiver and a transmitter, N being an integer greater than 1, the phased array being configured:
transmit (fig. 4, TRANSMITTER; 210a) a first radio signal from a first element of the array during a first time period;

recover ([0019], [0128]-[0129]) a first value associated with the radio signal received by the second element;
transmit (fig. 4, TRANSMITTER; 210b)a second radio signal from the second element of the array during a second time period;
receive (fig. 4, RECEIVER; 210b) the second radio signal from the first element of the array during the second time period;
recover ([0019], [0128]-[0129]) a second value associated with the radio signal received by the first element; and
determine 225 a first phase of a reference signal received by the second element from the recovered first and second values, said first phase being relative to a second phase of the reference signal received by the first element.
Regarding claims 2-3, 32-33, Monroe discloses wherein said first value represents a phase ([0013]; fig. 6A & 7B), wherein said first value represents a timing data ([0013]; fig. 6A & 7B).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ast et al in view of Kofol et al.
.
Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Ast et al
The claimed features of dependent claims 62-63 are well-known implementation options which are obvious for a person skilled in the art. It would be obvious to modify Ast et al to employ these claimed features in a method of calibrating a phased-array and a self-calibrating phased-array because these are just obvious ways of implementing Ast et al’s apparatus and a method and no new or unexpected results would occur.
Claims 9-11, 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648